PER CURIAM. Don Earle Morgan appeals his convictions and sentences for one count of criminal mischief in violation of section 806.13(1)(b)(1), Florida Statutes (2014), and one count of burglary of a dwelling in violation of section 810.02(3)(a). The written judgment improperly identifies the criminal mischief as a first-degree misdemeanor, rather than a second-degree misdemeanor. Accordingly, we remand with instructions for the trial court to correct that scrivener’s error in the written judgment. See Jackson v. State, 192 So.3d 649 (Fla. 2d DCA 2016); Riley v. State, 622 So.2d 94 (Fla. 2d DCA 1993); Culbertson v. State, 547 So.2d 725 (Fla. 2d DCA 1989). We affirm Mr. Morgan’s convictions and sentences in all other respects. Affirmed; remanded with instruction to correct scrivener’s error. LaROSE, C.J., and CRENSHAW and LUCAS, JJ., Concur.